
	
		I
		112th CONGRESS
		1st Session
		H. R. 606
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2011
			Mr. Schock (for
			 himself, Mr. Cooper,
			 Mr. Walsh of Illinois, and
			 Mr. Quigley) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To establish a Commission to provide for the abolishment
		  of Federal programs for which a public need does not exist, to periodically
		  review the efficiency and public need for Federal programs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Program Sunset Commission
			 Act.
		2.Federal Program
			 Sunset Commission
			(a)Establishment of
			 Commission
				(1)EstablishmentThere is established a commission to be
			 known as the Federal Program Sunset Commission (in this section referred to as
			 the Commission).
				(2)CompositionThe
			 Commission shall be composed of 10 members (in this section referred to as the
			 members) appointed by the President, by and with the advice and
			 consent of the Senate, as follows:
					(A)5 members shall be former Members of
			 Congress (not more than 3 of whom may be of the same political party).
					(B)5 members (not more than 3 of whom may be
			 of the same political party) shall be an individual—
						(i)who is not a
			 former Member of Congress; and
						(ii)with expertise in the operation and
			 administration of Federal programs, such as a former Comptroller General, a
			 former Director of the Office of Management and Budget, a former State
			 governor, a former agency secretary or undersecretary, or a former head of a
			 business.
						(3)List of
			 nomineesNot later than 30
			 days after the date of the enactment of this Act or the date on which there is
			 a vacancy in the Commission, the Speaker of the House of Representatives and
			 the majority leader of the Senate, in consultation with the minority leader of
			 the House of Representatives and the minority leader of the Senate, shall
			 submit to the President a list of recommended nominees for appointment under
			 paragraph (2).
				(4)AppointmentsAll
			 appointments to the Commission shall be made not later than 30 days after the
			 date on which the list of nominees under paragraph (3) is received by the
			 President.
				(5)Chairman; Vice
			 ChairmanThe Chairman and
			 Vice Chairman of the Commission shall be designated by the President at the
			 time of appointment from among the members appointed under
			 paragraph (2). The term of office of the
			 Chairman and Vice Chairman shall be 2 years.
				(6)Terms of
			 members
					(A)Former Members
			 of CongressEach member appointed to the Commission who is a
			 former Member of Congress shall serve for a term of 6 years.
					(B)Other
			 membersEach member of the Commission who is not a former Member
			 of Congress shall serve for a term of 3 years.
					(C)Term
			 limit(i)A
			 member of the Commission who is a former Member of Congress and who serves more
			 than 3 years of a term may not be appointed to another term as a member.
						(ii)A member of the Commission who is
			 not a former Member of Congress and who serves as a member of the Commission
			 for more than 56 months may not be appointed to another term as a
			 member.
						(7)VacanciesAny member appointed to fill a vacancy
			 occurring before the expiration of the term for which the member’s predecessor
			 was appointed shall be appointed only for the remainder of that term. A member
			 may serve after the expiration of that member’s term until a successor has
			 taken office. A vacancy in the Commission shall be filled in the manner in
			 which the original appointment was made.
				(8)Powers of
			 Commission
					(A)Hearings and
			 sessionsThe Commission may, for the purpose of carrying out this
			 section, hold such hearings, sit and act at such times and places, take such
			 testimony, and receive such evidence as the Commission considers appropriate.
			 The Commission may administer oaths to witnesses appearing before it.
					(B)Obtaining
			 informationThe Commission may secure directly from any agency of
			 the United States information necessary to enable it to carry out its duties
			 under this section. Upon request of any member, the head of that agency shall
			 furnish that information to the Commission in a full and timely manner.
					(C)Subpoena
			 power(i)The
			 Commission may issue a subpoena to require the attendance and testimony of
			 witnesses and the production of evidence relating to any matter under
			 investigation by the Commission.
						(ii)If a person refuses to obey an
			 order or subpoena of the Commission that is issued in connection with a
			 Commission proceeding, the Commission may apply to the United States district
			 court in the judicial district in which the proceeding is held for an order
			 requiring the person to comply with the subpoena or order.
						(D)ImmunityThe
			 Commission is an agency of the United States for purposes of part V of title
			 18, United States Code (relating to immunity of witnesses).
					(E)Contract
			 authorityThe Commission may contract with and compensate
			 government and private agencies or persons for services without regard to
			 section 3709 of the Revised Statutes (41 U.S.C. 5).
					(9)Commission
			 procedures
					(A)MeetingsThe
			 Commission shall meet at the call of the Chairman.
					(B)QuorumEight
			 members of the Commission shall constitute a quorum but a lesser number may
			 hold hearings.
					(C)DecisionsDecisions of the Commission shall be made
			 according to the vote of not less than a majority of the members who are
			 present and voting at a meeting called pursuant to subparagraph (A).
					(10)Personnel
			 matters
					(A)CompensationMembers
			 shall not be paid by reason of their service as members.
					(B)Travel
			 expensesEach member shall receive travel expenses, including per
			 diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title
			 5, United States Code.
					(C)DirectorThe
			 Commission shall have a Director who shall be appointed by the Chairman. The
			 Director shall be paid at a rate not to exceed the maximum rate of basic pay
			 payable for GS–15 of the General Schedule.
					(D)StaffThe
			 Director may appoint and fix the pay of additional personnel as the Director
			 considers appropriate.
					(E)Applicability of
			 certain civil service lawsThe Director and staff of the
			 Commission shall be appointed subject to the provisions of title 5, United
			 States Code, governing appointments in the competitive service, and shall be
			 paid in accordance with the provisions of chapter 51 and subchapter III of
			 chapter 53 of that title relating to classification and General Schedule pay
			 rates.
					(11)Other
			 administrative matters
					(A)Postal and
			 printing servicesThe Commission may use the United States mails
			 and obtain printing and binding services in the same manner and under the same
			 conditions as other agencies of the United States.
					(B)Administrative
			 support servicesUpon the request of the Commission, the
			 Administrator of General Services shall provide to the Commission, on a
			 reimbursable basis, the administrative support services necessary for the
			 Commission to carry out its duties under this section.
					(C)Experts and
			 consultantsThe Commission may procure temporary and intermittent
			 services under section 3109(b) of title 5, United States Code.
					(b)Review and
			 abolishment of Federal programs
				(1)Recommendations;
			 report to CongressNot later
			 than 6 months after the date of the enactment of this Act or September 1,
			 whichever comes later, and September 1 of each year thereafter, the Federal
			 Program Sunset Commission established under
			 subsection (a) shall submit to Congress and
			 the President a report containing—
					(A)a list of the Federal programs, if any, the
			 Commission recommends to be abolished; and
					(B)a review of the efficiency of operation and
			 public need for each Federal program in accordance with the criteria described
			 in subsection (c) that shall be referred to the
			 appropriate committees of the Congress, including recommendations—
						(i)on whether the
			 functions of a Federal program should be consolidated, transferred, or
			 reorganized in another Federal program; and
						(ii)for administrative and legislative action
			 with respect to each Federal program.
						(2)Abolishment of
			 Federal programs and deadline for abolishmentNot later than 6 months after the date on
			 which the Commission submits a report pursuant to
			 paragraph (1), all Federal programs on
			 the list the Commission recommends to be abolished shall be abolished, unless
			 the Federal program is reauthorized by the Congress after the submission of
			 such report.
				(3)Draft
			 legislationThe Commission shall submit to Congress and the
			 President not later than September 1 of each year a draft of legislation to
			 carry out the recommendations of the Commission under clauses (i) and (ii) of
			 paragraph (1)(B).
				(4)Information
			 gatheringThe Commission shall—
					(A)conduct public hearings on the abolishment
			 of each Federal program reviewed under
			 paragraph (1);
					(B)provide an
			 opportunity for public comment on the abolishment of each such Federal
			 program;
					(C)require the agency that administers the
			 Federal program to provide information to the Commission, as appropriate;
			 and
					(D)consult with the Comptroller General, the
			 Office of Management and Budget, and the chairman and ranking minority members
			 of the committees of Congress with oversight responsibility for the Federal
			 program being reviewed regarding the operation of the Federal program.
					(5)Use of program
			 inventoryThe Commission
			 shall use the program inventory prepared under
			 subsection (f) in reviewing the efficiency
			 and public need for each Federal program under
			 paragraph (1).
				(c)Criteria for
			 reviewThe Commission shall
			 evaluate the efficiency and public need for each Federal program pursuant to
			 subsection (b) using the following
			 criteria:
				(1)The effectiveness
			 and the efficiency of the operation of the Federal program.
				(2)Whether the
			 Federal program is cost-effective.
				(3)Whether less restrictive or alternative
			 methods exist to carry out the functions of the Federal program.
				(4)The extent to which the Federal program
			 duplicates another Federal program.
				(5)The potential benefits of consolidating the
			 Federal program with similar or duplicative programs of other agencies, and the
			 potential for consolidating such programs.
				(6)The number and types of beneficiaries or
			 persons served by the Federal program.
				(7)The extent to which any trends,
			 developments, and emerging conditions are likely to affect the future nature
			 and extent of the problems or needs that the Federal program is intended to
			 address.
				(8)The extent to which the agency that
			 administers the Federal program has complied with—
					(A)sections 1115, 1116, 1117, 1120, 1121,
			 1122, 1123, 1124, 1125, and the first section 9703 of title 31, United States
			 Code;
					(B)section 306 of
			 title 5, United States Code; and
					(C)this Act.
					(9)The promptness and effectiveness with which
			 the Federal program seeks public input and input from State and local
			 governments on the efficiency and effectiveness of the Federal program.
				(10)Whether the Federal program has worked to
			 enact changes in the law that are intended to benefit the public as a
			 whole.
				(11)The extent to which the Federal program has
			 encouraged participation by the public as a whole.
				(12)The extent to which the Federal program
			 complies with equal employment opportunity requirements.
				(13)The extent of the regulatory, privacy, and
			 paperwork impacts of the Federal program.
				(14)The extent to which the Federal program has
			 coordinated with State and local governments.
				(15)The potential effects of abolishing the
			 Federal program on State and local governments.
				(16)The extent to which changes are necessary
			 in the authorizing statutes of the Federal program in order that the functions
			 of the Federal program can be performed in the most efficient and effective
			 manner.
				(17)The extent to which an agency has
			 demonstrated using objective and measurable criteria that the program has
			 contributed to meeting the goals identified pursuant to section 1120(a) of
			 title 31, United States Code.
				(18)The extent to which the Federal program has
			 helped or hindered job creation and the contribution of such program to
			 economic growth.
				(d)Commission
			 oversight of implementation of recommendationsThe Commission shall monitor implementation
			 of laws enacting provisions that incorporate recommendations of the Commission
			 with respect to abolishment or reorganization of Federal programs.
			(e)Rulemaking
			 authorityThe Commission may promulgate such rules as necessary
			 to carry out this section.
			(f)Program
			 inventory
				(1)PreparationNot later than 6 months after the date of
			 the enactment of this Act or September 1, whichever comes later, and September
			 1 of each year thereafter, the Comptroller General and the Director of the
			 Congressional Budget Office, in consultation with the Director of the
			 Congressional Research Service, shall prepare an inventory of Federal programs
			 (in this section referred to as the program inventory) within
			 each agency.
				(2)PurposeThe
			 purpose of the program inventory is to advise and assist the Congress and the
			 Commission in carrying out the requirements of this section. Such inventory
			 shall not in any way bind the committees of the Senate or the House of
			 Representatives with respect to their responsibilities under this section and
			 shall not infringe on the legislative and oversight responsibilities of such
			 committees. The Comptroller General shall compile and maintain the inventory,
			 and the Director of the Congressional Budget Office shall provide budgetary
			 information for inclusion in the inventory.
				(3)Inventory
			 contentThe program inventory shall set forth for each program
			 each of the following matters:
					(A)The specific
			 provision or provisions of law authorizing the program.
					(B)The committees of
			 the Senate and the House of Representatives which have legislative or oversight
			 jurisdiction over the program.
					(C)A brief statement
			 of the purpose or purposes to be achieved by the program.
					(D)The committees
			 which have jurisdiction over legislation providing new budget authority for the
			 program, including the appropriate subcommittees of the Committees on
			 Appropriations of the Senate and the House of Representatives.
					(E)The agency and, if
			 applicable, the subdivision thereof responsible for administering the
			 program.
					(F)The grants-in-aid,
			 if any, provided by such program to State and local governments.
					(G)The next
			 reauthorization date for the program.
					(H)A unique
			 identification number which links the program and functional category
			 structure.
					(I)The year in which
			 the program was originally established and, where applicable, the year in which
			 the program expires.
					(J)Where applicable,
			 the year in which new budget authority for the program was last authorized and
			 the year in which current authorizations of new budget authority expire.
					(4)Budget
			 authorityThe report also shall set forth for each program
			 whether the new budget authority provided for such program is—
					(A)authorized for a
			 definite period of time;
					(B)authorized in a
			 specific dollar amount but without limit of time;
					(C)authorized without
			 limit of time or dollar amounts;
					(D)not specifically
			 authorized; or
					(E)permanently
			 provided,
					as
			 determined by the Director of the Congressional Budget Office.(5)CBO
			 informationFor each program or group of programs, the program
			 inventory also shall include information prepared by the Director of the
			 Congressional Budget Office indicating each of the following matters:
					(A)The amounts of new
			 budget authority authorized and provided for the program for each of the
			 preceding 4 fiscal years and, where applicable, the 4 succeeding fiscal
			 years.
					(B)The functional and
			 subfunctional category in which the program is presently classified under the
			 budget.
					(C)The identification
			 code and title of the appropriation account in which budget authority is
			 provided for the program.
					(6)Mutual exchange
			 of informationThe Government Accountability Office, the
			 Congressional Research Service, and the Congressional Budget Office shall
			 permit the mutual exchange of available information in their possession which
			 would aid in the compilation of the program inventory.
				(7)Assistance by
			 Executive branchThe Office of Management and Budget, and the
			 agencies and the subdivisions thereof, shall, to the extent necessary and
			 possible, provide the Government Accountability Office with assistance
			 requested by the Comptroller General in the compilation of the program
			 inventory.
				(g)Definition of
			 agencyAs used in this section, the term agency has
			 the meaning given the term Executive agency by section 105 of
			 title 5, United States Code, except that such term includes an advisory
			 committee as that term is defined in section 3(2) of the
			 Federal Advisory Committee Act (5
			 U.S.C. App.).
			(h)Amounts
			 appropriated
				(1)OffsetAmounts appropriated to carry out this
			 section shall be offset by a reduction in amounts appropriated to carry out
			 Federal programs abolished pursuant to subsection (b)(2) of this Act.
				(2)Abolished
			 Federal programNone of the
			 funds appropriated or otherwise made available to an agency in any fiscal year
			 may be used to fund a Federal program that has been abolished pursuant to this
			 section. A Federal program abolished pursuant to this section may not be funded
			 without an express reauthorization.
				(3)Remaining
			 funding for an abolished Federal programAny unobligated amounts for the current
			 fiscal year for an abolished Federal program shall be returned to the General
			 Fund of the Treasury.
				
